           Case 1:21-cv-00106-DCN Document 5 Filed 04/12/21 Page 1 of 15




                              UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO


    NOAH SCHRODER,
                                                        Case No. 1:21-cv-00106-DCN
                          Plaintiff,
                                                        INITIAL REVIEW ORDER BY
         v.                                             SCREENING JUDGE

    CHRIS JOHNSON; RONA SIEGERT;
    and P.A. REESE,

                          Defendants.


        The Clerk of Court conditionally filed Plaintiff Noah Schroder’s Complaint as a

result of Plaintiff’s status as an inmate and in forma pauperis request.1 The Court now

reviews the Complaint to determine whether it should be summarily dismissed in whole or

in part under 28 U.S.C. §§ 1915 and 1915A.

        Having reviewed the record, and otherwise being fully informed, the Court enters

the following Order directing Plaintiff to file an amended complaint if Plaintiff intends to

proceed.

1.      Screening Requirement

        The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as


1
 The Clerk of Court opened this case when the claims herein were severed from another of Plaintiff’s cases:
Schroder v. Christensen, 1:20-cv-00583-DCN (D. Idaho). See Dkt. 2. That case remains pending as to
Plaintiff’s conditions-of-confinement claims; the instant case involves Plaintiff’s medical treatment claims.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:21-cv-00106-DCN Document 5 Filed 04/12/21 Page 2 of 15




complaints filed in forma pauperis, to determine whether summary dismissal is appropriate.

The Court must dismiss a complaint or any portion thereof that states a frivolous or

malicious claim, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) &

1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” or if there

is an “obvious alternative explanation” that would not result in liability, the complaint has

not stated a claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation

marks omitted). And, a court is not required to comb through a plaintiff’s exhibits or other

filings to determine if the complaint states a plausible claim.

3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”) currently incarcerated at the Idaho State Correctional Center. Plaintiff asserts




INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
        Case 1:21-cv-00106-DCN Document 5 Filed 04/12/21 Page 3 of 15




that he has been denied adequate medical treatment for a torn or ruptured Achilles tendon.

Compl., Dkt. 1, at 2–4. Plaintiff alleges the following as to each Defendant:

              Defendant … was made aware I had a torn or ruptured achellie
              [sic] tendon. Dispite [sic] being aware of this I was left
              untreated for months. This delay in treatment has left me
              handicapped. The prisons [sic] own “treatment plan” wasnt
              [sic] carried out or followed through with in a timley [sic]
              manner. Knowing I was injured and suffering in pain is a
              deliberate indifference to my serious medical needs.

Compl., Dkt. 1, at 2–4.

       Plaintiff sues Health Services Administrator Chris Johnson and P.A. or N.P. Reese,

both of whom may be employed by Corizon, the private company providing medical

treatment under contract with the IDOC. Plaintiff also sues Rona Siegert, the Healthcare

Services Director for the IDOC, who acted as the Level 3 Responder in Plaintiff’s

administrative grievance process. Plaintiff claims that Defendants have violated the Eighth

Amendment. Id.

4.     Discussion

       Plaintiff has not alleged sufficient facts to proceed with the Complaint. The Court

will, however, grant Plaintiff 60 days to amend the Complaint. Any amended complaint

should take into consideration the following.

       A.     Section 1983 Claims

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To be


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:21-cv-00106-DCN Document 5 Filed 04/12/21 Page 4 of 15




liable under § 1983, “the defendant must possess a purposeful, a knowing, or possibly a

reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). Negligence

is not actionable under § 1983, because a negligent act by a public official is not an abuse

of governmental power but merely a “failure to measure up to the conduct of a reasonable

person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prison officials and prison medical providers generally are not liable for damages

in their individual capacities under § 1983 unless they personally participated in the alleged

constitutional violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal,

556 U.S. at 677 (“[E]ach Government official, his or her title notwithstanding, is only liable

for his or her own misconduct.”). Section 1983 does not allow for recovery against an

employer or principal simply because an employee or agent committed misconduct. Taylor,

880 F.2d at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) set in motion a series of acts by others that

violated the Constitution, or knowingly refused to terminate a series of such acts, which

the supervisor “knew or reasonably should have known would cause others to inflict a

constitutional injury”; (2) knowingly failed to act or acted improperly “in the training,

supervision, or control of his subordinates”; (3) acquiesced in the constitutional

deprivation; or (4) engaged in “conduct that showed a reckless or callous indifference to


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
          Case 1:21-cv-00106-DCN Document 5 Filed 04/12/21 Page 5 of 15




the rights of others.” Id. at 1205–09 (internal quotation marks omitted).

         Administrative or supervisory defendants who were involved in reviewing claims

in an administrative grievance process might or might not be liable for the constitutional

violations complained of in those grievances, depending upon (1) the type and timing of

problem complained of, and (2) the role of the defendant in the process. For example, an

appeals coordinator cannot cause or contribute to a completed constitutional violation,

which occurred in the past and which is not remediable by any action the reviewer might

take. See, e.g., George v. Smith, 507 F.3d 605, 609–610 (7th Cir. 2007) (“A guard who

stands and watches while another guard beats a prisoner violates the Constitution; a guard

who rejects an administrative complaint about a completed act of misconduct does not.”).

A defendant whose only role in a completed constitutional violation involved the denial of

a grievance “cannot be liable under § 1983.” Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir.

1999).

         If, however, the administrative or supervisory defendant “knew of an ongoing

constitutional violation and … had the authority and opportunity to prevent the ongoing

violation,” yet failed to act to remedy the violation, then the defendant may be held liable

under § 1983. Herrera v. Hall, 2010 WL 2791586 at *4 (E.D. Cal. July 14, 2010)

(unpublished) (citing Taylor, 880 F.2d at 1045), report and recomm’n adopted, 2010 WL

3430412 (E.D. Cal. Aug. 30, 2010). Where claims are asserted against persons who

supervise the provision of prison medical care, the question is not whether the supervisor

was “directly involved” in the plaintiff’s medical treatment. Gonzalez v. Ahmed, 67 F.

Supp. 3d 1145, 1156 (N.D. Cal. 2014). Instead, the question is whether the Complaint


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
         Case 1:21-cv-00106-DCN Document 5 Filed 04/12/21 Page 6 of 15




plausibly alleges that the supervisor “knowing[ly] fail[ed] to address” the treating

provider’s deficient care, thereby interfering with the plaintiff’s medical treatment. Id.

       The Eighth Amendment to the United States Constitution protects prisoners against

cruel and unusual punishment. To state a claim under the Eighth Amendment, prisoners

must plausibly allege that they are “incarcerated under conditions posing a substantial risk

of serious harm,” or that they have been deprived of “the minimal civilized measure of

life’s necessities” as a result of the defendants’ actions. Farmer v. Brennan, 511 U.S. 825,

834 (1994) (internal quotation marks omitted). An Eighth Amendment claim requires the

plaintiff to satisfy both (1) an objective standard, “that the deprivation was serious enough

to constitute cruel and unusual punishment,” and (2) a subjective standard, that the

defendant acted with “deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th

Cir. 2012), overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th

Cir. 2014) (en banc).

       The Eighth Amendment includes the right to adequate medical and mental health

treatment in prison. Prison officials or prison medical providers can be held liable if their

“acts or omissions [were] sufficiently harmful to evidence deliberate indifference to serious

medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).

       Regarding the objective standard for prisoners’ medical care claims, “society does

not expect that prisoners will have unqualified access to health care.” Hudson v. McMillian,

503 U.S. 1, 9 (1992). Therefore, “deliberate indifference to medical needs amounts to an

Eighth Amendment violation only if those needs are ‘serious.’” Id. The Ninth Circuit has

defined a “serious medical need” in the following ways:


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
          Case 1:21-cv-00106-DCN Document 5 Filed 04/12/21 Page 7 of 15




               failure to treat a prisoner’s condition [that] could result in
               further significant injury or the unnecessary and wanton
               infliction of pain[;] ... [t]he existence of an injury that a
               reasonable doctor or patient would find important and worthy
               of comment or treatment; the presence of a medical condition
               that significantly affects an individual’s daily activities; or the
               existence of chronic and substantial pain ....

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (internal citations omitted),

overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en

banc).

         As to the subjective standard, “deliberate indifference entails something more than

mere negligence, [but] is satisfied by something less than acts or omissions for the very

purpose of causing harm or with knowledge that harm will result.” Farmer, 511 U.S. at

835. A prison official or prison medical provider acts with deliberate indifference “only if

the [prison official or provider] knows of and disregards an excessive risk to inmate health

and safety.” Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002) (internal

quotation marks omitted), overruled on other grounds by Castro v. Cty. of Los Angeles,

833 F.3d 1060 (9th Cir. 2016) (en banc). “Under this standard, the prison official must not

only ‘be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists,’ but that person ‘must also draw the inference.’” Toguchi v. Chung,

391 F.3d 1051, 1057 (9th Cir. 2004) (quoting Farmer, 511 U.S. at 837).

         In the medical context, deliberate indifference can be “manifested by prison doctors

in their response to the prisoner’s needs or by prison guards in intentionally denying or

delaying access to medical care or intentionally interfering with the treatment once

prescribed.” Estelle, 429 U.S. at 104–05 (footnotes omitted). Medical malpractice or


INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
         Case 1:21-cv-00106-DCN Document 5 Filed 04/12/21 Page 8 of 15




negligence does not support a cause of action under the Eighth Amendment, Broughton v.

Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam), and a delay in medical

treatment does not violate the Eighth Amendment unless that delay causes further harm,

McGuckin, 974 F.2d at 1060. Additionally, there is no constitutional right to an outside

medical provider of one’s own choice. See Roberts v. Spalding, 783 F.2d 867, 870 (9th Cir.

1986) (“A prison inmate has no independent constitutional right to outside medical care

additional and supplemental to the medical care provided by the prison staff within the

institution.”).

       “If a [prison official] should have been aware of the risk, but was not, then the

[official] has not violated the Eighth Amendment, no matter how severe the risk.” Gibson,

290 F.3d at 1188. Moreover, even prison officials or medical providers who did know of a

substantial risk to an inmate’s health will not be liable under § 1983 “if they responded

reasonably to the risk, even if the harm ultimately was not averted.” Farmer, 511 U.S. at

844. If medical personnel have been “consistently responsive to [the inmate’s] medical

needs,” and the plaintiff has not shown that the medical personnel had “subjective

knowledge and conscious disregard of a substantial risk of serious injury,” there has been

no Eighth Amendment violation. Toguchi, 391 F.3d at 1061.

       “There is not one proper way to practice medicine in a prison, but rather a range of

acceptable courses based on prevailing standards in the field.” Jackson v. Kotter, 541 F.3d

688, 697 (7th Cir. 2008) (internal quotation marks omitted). Accordingly, differences in

judgment as to appropriate medical diagnosis and treatment between an inmate and prison

medical providers—or, for that matter, between medical providers—are not enough to


INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
         Case 1:21-cv-00106-DCN Document 5 Filed 04/12/21 Page 9 of 15




establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).

       “[T]o prevail on a claim involving choices between alternative courses of treatment,

a prisoner must show that the chosen course of treatment ‘was medically unacceptable

under the circumstances,’ and was chosen ‘in conscious disregard of an excessive risk’ to

the prisoner’s health.” Toguchi, 391 F.3d at 1058 (alteration omitted) (quoting Jackson v.

McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)). Stated another way, a plaintiff must prove

that medical providers chose one treatment over the plaintiff’s preferred treatment “even

though they knew [the plaintiff’s preferred treatment] to be medically necessary based on

[the plaintiff’s] records and prevailing medical standards.” Norsworthy v. Beard, 87 F.

Supp. 3d 1104, 1117 (N.D. Cal. 2015). To violate the Eighth Amendment, the choice of

treatment must have been “so inadequate that it demonstrated an absence of professional

judgment, that is, that no minimally competent professional would have so responded

under those circumstances.” Collignon v. Milwaukee Cnty., 163 F.3d 982, 989 (7th Cir.

1998); see also Lamb v. Norwood, 895 F.3d 756, 760 (10th Cir. 2018) (“[P]rison officials

do not act with deliberate indifference when they provide medical treatment even if it is

subpar or different from what the inmate wants.”).

       The Eighth Amendment requires that prison medical providers exercise informed

medical judgment. Thus, if a medical treatment is denied because of a blanket

governmental policy—rather than an individualized determination of the appropriate

treatment for the particular inmate—a factfinder may infer deliberate indifference. See

Rosati v. Igbinoso, 791 F.3d 1037, 1039–40 (9th Cir. 2015) (“Rosati plausibly alleges that

prison officials were aware of her medical history and need for treatment, but denied the


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
        Case 1:21-cv-00106-DCN Document 5 Filed 04/12/21 Page 10 of 15




surgery because of a blanket policy against [sex reassignment surgery].”); Allard v. Gomez,

9 F. App’x 793, 795 (9th Cir. 2001) (unpublished) (“[T]here are at least triable issues as to

whether hormone therapy was denied ... on the basis of an individualized medical

evaluation or as a result of a blanket rule, the application of which constituted deliberate

indifference to [plaintiff’s] medical needs.”).

       However, if providers make an individualized assessment and choose a treatment

that, in their informed judgment, is medically appropriate, a plaintiff generally cannot

establish deliberate indifference. See Lamb, 895 F.3d at 760 (“[The plaintiff] is obtaining

psychological counseling and hormone treatments, including estrogen and testosterone-

blocking medication. Though prison officials have not authorized surgery or the hormone

dosages that [the plaintiff] wants, the existing treatment precludes a reasonable fact-finder

from inferring deliberate indifference.”); Supre v. Ricketts, 792 F.2d 958, 963 (10th Cir.

1986) (“While the medical community may disagree among themselves as to the best form

of treatment for plaintiff’s condition, the Department of Corrections made an informed

judgment as to the appropriate form of treatment and did not deliberately ignore plaintiff’s

medical needs.”). In such a case, a plaintiff must plausibly allege that the defendants

intentionally interfered with appropriate medical diagnosis and treatment—for example,

by “creat[ing] a pretextual report to support denial” of a requested treatment. Norsworthy,

87 F. Supp. 3d at 1117.

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must allege

facts showing a causal link between each defendant and Plaintiff’s injury or damage.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
         Case 1:21-cv-00106-DCN Document 5 Filed 04/12/21 Page 11 of 15




Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at 679.

        Plaintiff’s Eighth Amendment claims are implausible. The Complaint includes no

specific facts about Plaintiff’s medical treatment, such as a description of the “treatment

plan” that was developed or the names of individuals who were personally involved in

treating Plaintiff. Though Plaintiff was seen by Defendant Reese on at least one occasion,

see Dkt. 1-1 at 4 (copies of grievance forms), Plaintiff provides no details about that

appointment. Further, the Complaint does not describe how—and when—each Defendant

was “made aware” of the problem. Thus, Plaintiff’s allegations do not support a reasonable

inference that any Defendant subjectively knew of a substantial risk to Plaintiff’s health

yet deliberately disregarded that risk. See Toguchi, 391 F.3d at 1057; Gibson, 290 F.3d at

1187.

        B.    State Law Claims

        In addition to § 1983 claims, Plaintiff purports to assert state law claims, though

Plaintiff does not identify any such claims. Compl. at 1. The Court presumes Plaintiff is

bringing claims of negligence or medical malpractice.

        The elements of a negligence claim under Idaho law are “(1) a duty, recognized by

law, requiring a defendant to conform to a certain standard of conduct; (2) a breach of that

duty; (3) a causal connection between the defendant’s conduct and the resulting injuries;

and (4) actual loss or damage.” McDevitt v. Sportsman’s Warehouse, Inc., 255 P.3d 1166,

1169 (Idaho 2011). A person breaches a duty when that person acts in a manner in which

a reasonable person would not. See Steed v. Grand Teton Council of the Boy Scouts of Am.,

Inc., 172 P.3d 1123, 1129 (Idaho 2007) (describing the reasonable person standard as a


INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
        Case 1:21-cv-00106-DCN Document 5 Filed 04/12/21 Page 12 of 15




“negligence standard of care”)).

       Additionally, to succeed on a medical malpractice claim, the plaintiff must

“affirmatively prove by direct expert testimony and by a preponderance of all the

competent evidence” that the defendant medical provider “negligently failed to meet the

applicable standard of health care practice of the community in which such care allegedly

was or should have been provided.” Idaho Code § 6-1012. A plaintiff asserting a medical

malpractice claim also must first submit the claim to a prelitigation screening panel in

accordance with Idaho Code § 6-1001.

       Plaintiff’s state law claims are implausible for the same reason as his federal

claims—his allegations are simply too vague to state a colorable claim of negligence or

medical malpractice. Moreover, because the Complaint fails to state a federal claim upon

which relief may be granted, the Court would decline to exercise supplemental jurisdiction

over Plaintiff’s state law claims in any event. See 28 U.S.C. § 1367(c). If Plaintiff is

allowed to proceed on a federal claim in an amended complaint, and if the amended

complaint states a plausible state law claim, the Court will reconsider the issue of

supplemental jurisdiction.

5.     Standards for Amended Complaint

       If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the

actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by Kay v.

Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal connection

between each defendant’s actions and the claimed deprivation. Taylor, 880 F.2d at 1045;


INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
        Case 1:21-cv-00106-DCN Document 5 Filed 04/12/21 Page 13 of 15




Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and conclusory allegations of

official participation in civil rights violations are not sufficient to withstand a motion to

dismiss” or to survive screening under 28 U.S.C. §§ 1915 and 1915A. Ivey v. Bd. of Regents

of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see also Iqbal, 556 U.S. at 678 (“Nor

does a complaint suffice if it tenders naked assertions devoid of further factual

enhancement.” (internal quotation marks and alteration omitted)).

       Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function; (3) the

dates on which the conduct of the defendant allegedly took place; (4) the specific conduct

or action Plaintiff alleges is unconstitutional; (5) the particular federal constitutional

provision (or state law provision) Plaintiff alleges has been violated; (6) facts alleging that

the elements of the violation are met—for example, Plaintiff must allege facts satisfying

the elements of an Eighth Amendment claim; (7) the injury or damages Plaintiff personally

suffered; and (8) the particular type of relief Plaintiff is seeking from each defendant.

       Further, any amended complaint must contain all of Plaintiff’s allegations in a single

pleading and cannot rely upon, attach, or incorporate by reference other pleadings or

documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether filed

as a matter of course or upon a motion to amend, must reproduce the entire pleading as

amended. The proposed amended pleading must be submitted at the time of filing a motion

to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) (“[An]


INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
        Case 1:21-cv-00106-DCN Document 5 Filed 04/12/21 Page 14 of 15




amended complaint supersedes the original, the latter being treated thereafter as non-

existent.”), overruled in part on other grounds by Lacey v. Maricopa County, 693 F.3d

896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard Feiner and Co., Inc.,

896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court erred by entering

judgment against a party named in the initial complaint, but not in the amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as an “Amended Complaint.” Plaintiff’s name and address

should be clearly printed at the top left corner of the first page of each document filed with

the Court.

                                          ORDER

       IT IS ORDERED:

       1.     The Complaint fails to state a claim upon which relief may be granted.

              Plaintiff has 60 days within which to file an amended complaint as described

              above. If Plaintiff files an amended complaint, Plaintiff must also file a

              “Motion to Review the Amended Complaint.”

       2.     If Plaintiff does not amend within 60 days, or if the amendment does not

              comply with Rule 8, this case may be dismissed without further notice. See

              Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant

              knowingly and repeatedly refuses to conform his pleadings to the

              requirements of the Federal Rules, it is reasonable to conclude that the

              litigant simply cannot state a claim.”). Alternatively, Plaintiff may file a


INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
         Case 1:21-cv-00106-DCN Document 5 Filed 04/12/21 Page 15 of 15




                Notice of Voluntary Dismissal if Plaintiff no longer intends to pursue this

                case.2

        3.      Plaintiff’s request for appointment of counsel (contained in the Complaint)

                is DENIED without prejudice. Plaintiff may renew the request for counsel in

                an amended complaint.


                                                           DATED: April 12, 2021


                                                           _________________________
                                                           David C. Nye
                                                           Chief U.S. District Court Judge




2
 A voluntary dismissal under Federal Rule of Civil Procedure 41(a)(1) is not a dismissal for frivolity, for
maliciousness, or for failure to state a claim upon which relief may be granted and, therefore, does not count
as a “strike” under 28 U.S.C. § 1915(g).



INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
